Citation Nr: 0947166	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  03-11 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Sean Kendall, Esq.


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to 
November 1967.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut, 
which reopened the claim for service connection for 
hypertension, claimed as secondary to service-connected PTSD, 
but denied it on the merits, and denied a TDIU.  The RO 
issued a notice of the decision in September 2005, and the 
Veteran timely filed a Notice of Disagreement (NOD) in 
October 2005.  Subsequently, in April 2006, the RO provided a 
Statement of the Case (SOC), and, thereafter, in May 2006, 
the Veteran timely filed a substantive appeal to the Board.

The Veteran did not request a hearing on this matter.

On appeal in September 2006, the Board reopened the Veteran's 
claim for service connection for hypertension as secondary to 
service-connected PTSD and remanded the case for further 
development, to include providing a cardiovascular 
examination and obtaining a medical opinion as to the 
existence of any causal link between the Veteran's 
hypertension and PTSD.  At that time, the Board also deferred 
its decision pertaining to the Veteran's TDIU claim.  The 
Appeals Management Center (AMC) provided a Supplemental 
Statement of the Case (SSOC) in January 2007.

The Board issued a decision in May 2007, denying the 
Veteran's claims.  In June 2009, the United States Court of 
Appeals for Veterans Claims (Court) entered an order 
affirming the Board's denial of the claim for service 
connection for hypertension, claimed as secondary to service-
connected PTSD.  As such, that particular claim is no longer 
in appellate status and is not before the Board.  In the May 
2007 order, the Court also vacated the Board's denial of the 
TDIU claim and remanded the case to the Board for further 
development consistent with its decision.  

The Board notes that in a November 2009 letter, the Veteran's 
representative indicated that, during the pendency of this 
appeal, the Veteran filed an application for an increased 
evaluation for PTSD, currently rated at 50 percent.  A review 
of VA records indicates that the Veteran filed the claim, a 
notice of disagreement and, in December 2008, a substantive 
appeal to the Board.  However, the documents regarding this 
claim, including the rating decision and Statement of the 
Case delineating the RO's decisions in this matter, have not 
been associated with the current claims file.  Moreover, the 
VA records indicate that the RO is still considering this 
appeal, having requested records from the Social Security 
Administration (SSA) in June 2009 apparently to aid in their 
determination.  Considering the RO's continued development of 
this claim and the lack of documentation in the claims file, 
the Board finds that this matter is not ripe for adjudication 
by the Board at this time.  

The appeal of the Veteran's claim for a total disability 
rating based on individual unemployability (TDIU) is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The VA will notify the appellant if further 
action is required.


REMAND

Regarding the Veteran's claim for a TDIU, a determination has 
been made that additional evidentiary development is 
necessary.  38 C.F.R. § 19.9 (2009).  Accordingly, further 
appellate consideration will be deferred and this case is 
remanded for action as described below.

In its June 2009 order, the Court determined that the VA 
failed to fulfill its duty to assist in not seeking to obtain 
the Veteran's group therapy counseling records from the 
Veteran's Center.  See 38 U.S.C. § 5103A(a)(1), (b) (West 
2002 & Supp. 2009) (VA's duty to assist includes making 
"reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit," as long as the claimant "adequately identifies" 
those records and authorizes VA to obtain them).  The Board 
notes that, with his November 2009 letter, the Veteran's 
representative included copies of the Veteran's Center 
counseling records, dated from October 2002 through September 
2008.  As part of this remand, the AMC/RO should review this 
evidence and, if any more records need to be procured from 
the Vet Center, they should take such steps necessary to 
procure them.  38 C.F.R. § 3.159(c)(2) (2009).
In its order, the Court also found that an August 2005 VA 
PTSD examination, utilized by the Board in making its 
determination regarding the Veteran's TDIU claim, was 
inadequate.  The VA's request for that particular examination 
ordered the examiner to "report [the] current level of 
functional impairment due to service-connected PTSD and 
describe how that impairment impacts on physical and 
sedentary employment."  However, the Court noted that, in 
his August 2005 report, the examiner failed to comment on how 
the appellant's PTSD, alone, impacted his employment 
prospects.  Rather, the examiner commented on the appellant's 
"physical limitations" in conjunction with the appellant's 
"PTSD-related" difficulty concentrating and irritability 
without stating whether he was able to distinguish the 
effects of the appellant's PTSD from his non-service-related 
physical limitations.  See Stefl v. Nicholson, 21 Vet. App. 
120, 124 (2007) (a medical opinion "must support its 
conclusion with an analysis that the Board can consider and 
weigh against contrary opinions" and the Board's reliance on 
an "unsupported conclusion" in a medical opinion "hampers 
meaningful review by the Court").  As such, the Court found 
that a remand was necessary for an additional VA examination 
that would account for the effects of the Veteran's service-
connected PTSD on his employability.  

The Board notes that, along with a November 2009 letter, the 
Veteran's representative submitted additional probative 
evidence in this matter.  This evidence was not accompanied 
by a written waiver of agency of original jurisdiction (AOJ) 
review, as required under 38 C.F.R. §§ 19.9, 20.1304(c) 
(2009).  As the appeal must be remanded in accordance with 
the court's order, the Board will request that the RO review 
these documents prior to re-adjudicating the Veteran's claim.  
The Board also notes that in his November 2009 letter, the 
Veteran's representative indicated that the RO had already 
conducted an additional PTSD examination since the pendency 
of this appeal.  The documentary evidence, submitted by the 
representative with this letter, includes evidence of 
treatment for PTSD, but does not include a copy of the VA 
PTSD examination noted in the letter.  Considering the lack 
of a waiver, the incomplete nature of the documentary 
evidence submitted, and the need for prompt compliance with 
the order of the Court, the Board finds that a remand, to 
include an examination in accordance with the Court's 
instructions, is necessary.  
Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ensure compliance 
with all VCAA notice and assistance 
requirements.  

2.  The AMC/RO should ask the appellant to 
identify the names, addresses, and 
approximate dates for all VA and non-VA 
health care providers who provided 
treatment for his claimed PTSD since the 
date of the last SSOC.  After securing the 
necessary releases, the AMC/RO should 
attempt to obtain copies of pertinent 
treatment records identified by the 
appellant.  At a minimum, the AMC/RO must 
procure all records associated with the 
Veteran's separate pending claim for an 
increased rating for his service-connected 
PTSD and associate them with this claims 
file.  The RO must also insure that it has 
acquired the most recent records available 
regarding treatment at the Veteran's 
Center.

3.  After procuring all necessary records, 
the AMC/RO must schedule Veteran for a VA 
psychiatric examination to determine the 
present severity of his service-connected 
PTSD.  The Veteran's claims file, 
including any evidence procured because of 
this Remand, must be provided to the 
psychiatrist.  In their report, the 
examiner must specify the Veteran's 
current level of functional impairment due 
to service-connected PTSD and specifically 
describe how that impairment, by itself, 
affects his employability.

4.  If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, the 
Veteran and his representative must be 
provided with a Supplemental Statement of 
the Case (SSOC).  An appropriate period of 
time should then be allowed for a 
response, before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).


